DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-4, 9-11) in the reply filed on  04/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8, 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 9-11 recite “determining a refrigerant amount… as a length of the liquid-side connection pipe is larger”. As an initial matter, it is unclear what the length of the liquid side connection 
Claims 4, 10-11 recite “is previously determined” but it is unclear what the determination is previous to; claims 4, 10-11 are therefore indefinite. Claims 4, 10-11 recite calculations in parentheses but it is unclear if the recitations in the parentheses are an equation or descriptors. 
Claims 4, 10-11 recites “as the length of the liquid connection pipe is larger” and “the horsepower… is larger” but it is unclear what the length and horsepower are being compared to; claims 4, 10-11 are therefore indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 20110224921).
Regarding claim 1,
Referring to Figs. 1, 12, Ko teaches a refrigerant-amount determining method for a refrigerant to be charged to a refrigeration apparatus including a refrigerant circuit (see par. 8) in which a compressor (see par. 8), a condenser (see par. 8), a first expansion valve (see par. 8), an evaporator 100A-100D, a liquid-side connection pipe 300 that feeds the refrigerant, which has passed through the condenser and then has been decompressed by the first expansion valve (see par. 8), to the evaporator, and a gas-side connection pipe (not labeled, see par. 8) that feeds the refrigerant, which has passed through the evaporator, to a suction side of the compressor, are connected to one another, the method comprising: determining a refrigerant amount of the refrigerant to be charged to the refrigerant circuit such that a refrigerant amount per unit length of the liquid-side connection pipe increases as a length of the liquid-side connection pipe is larger (see S300, pars. 54, 68).
Regarding claim 3,
Ko teaches wherein the refrigerant amount is determined using a pipe diameter (e.g. thickness, see par. 55) of the liquid-side connection pipe (see S310, Fig. 13), the pipe diameter being determined in accordance with a horsepower (e.g. a capacity) of the refrigeration apparatus (see S210, Fig. 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO.
Regarding claim 2,
Ko teaches wherein the refrigeration apparatus includes a plurality of the evaporators that are connected in parallel with each other (see Figs. 1, 9), the liquid-side connection pipe includes a liquid-side main pipe that extends to a branch point (e.g. branch points 310) located at an intermediate position of the liquid-side connection pipe, and branch pipes (not labeled) that are branched at the branch point and respectively extend to the plurality of evaporators, and the refrigerant amount is determined using a length from the first expansion valve (e.g. wherein no matter where the expansion valve is located, the specific length from the first expansion valve, as a part of the sum total length of pipe 300 is used) to the branch point via the liquid-side main pipe, the number of the branch pipes (see pars. 32-33), and lengths of a plurality of the branch pipes (impliedly taught in pars. 44, 79, 88, 108, Fig. 10). 
Ko does not teach wherein the refrigeration apparatus includes a liquid-side shutoff valve, the liquid-side connection pipe includes a liquid-side main pipe that extends from the liquid-side shutoff valve. 
However, the examiner takes official notice that the use of, and advantages of, a liquid-side shutoff valve is well known in the art. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Ko with the motivation of obtaining the well-known advantages of a liquid-side shutoff valve (e.g. to shut the flow of refrigerant in the case of repairs or replacement of sections of a connecting pipe). 
Regarding claim 9,
Ko teaches wherein the refrigerant amount is determined using a pipe diameter (e.g. thickness, see par. 55) of the liquid-side connection pipe (see S310, Fig. 13), the pipe diameter being determined in accordance with a horsepower (e.g. a capacity) of the refrigeration apparatus (see S210, Fig. 13).
Allowable Subject Matter
Claims 4, 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ko does not teach the calculation with respect to specifically a liquid filled connection pipe, etc… 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763